DISMISS; and Opinion Filed December 18, 2018.




                                                In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                        No. 05-18-00929-CV

                      IN RE CHUAN C. CHEN, ALBERT LUTTERODT,
                      AND MPATANISHI TAYARI GARRETT, Relators

                  Original Proceeding from the 102nd Judicial District Court
                                  Red River County, Texas
                               Trial Court Cause No. CV04011

                              MEMORANDUM OPINION
                           Before Justices Bridges, Brown, and Boatright
                                   Opinion by Justice Boatright
        In this original proceeding, relators complain of the trial court’s June 14, 2018 temporary

restraining order and July 26, 2018 temporary injunction. The trial court is in Red River County,

Texas. Relators seek a writ of mandamus declaring the trial court’s orders void or, alternatively,

directing the trial court to vacate the orders. Relators also seek a writ prohibiting the trial court

from hearing any matters in the underlying proceeding. Finally, relators seek a writ of injunction

enjoining the real parties in interest from prosecuting the underlying proceeding.

        This Court’s writ power is governed by section 22.221 of the Texas Government Code.

Section 22.221 expressly limits the writ power of the courts of appeals to issuance of: (a) writs of

mandamus and other writs necessary to enforce the court of appeals’ jurisdiction and (b) writs of

mandamus against (1) a judge of a district, statutory county, statutory probate county, or county

court in the court of appeals district, (2) a judge of a district court who is acting as a magistrate at
a court of inquiry under Chapter 52 of the code of criminal procedure in the court of appeals

district, or (3) an associate judge of a district or county court appointed by a judge under Chapter

201 of the family code in the court of appeals district for the judge who appointed the associate

judge. TEX. GOV’T CODE ANN. §§ 22.221(a),(b)(1–3). Red River County is not within this Court’s

district. The Fifth Court of Appeals District is composed of Collin, Dallas, Grayson, Hunt,

Kaufman, and Rockwall Counties. Id. § 22.201(f). Because the petition is directed toward a district

court outside of this Court’s district, we lack writ power under section 22.221(b). Id. §

22.221(b)(1).

       We also lack writ power under section 22.221(a). Relators contend the Red River County

proceedings are interfering with or will interfere with this Court’s jurisdiction over an appeal from

a Dallas County district court order that is currently pending in this Court. See Cause number 05-

18-00613-CV. We disagree. The Red River County lawsuit was brought against parties who were

not parties to the Dallas County suit at issue in 05-18-00613-CV. Further, the claims asserted in

the Red River County suit are unrelated to the claims asserted in the Dallas County suit. The Red

River County suit concerns the ownership of real property in Red River County that the real parties

in interest maintain was fraudulently transferred by Albert Lutterodt and Chuan C. Chen to avoid

paying a 2014 money judgment awarded against Lutterodt and in favor of the real parties in

interest. The appeal pending in 05-18-00613-CV, in contrast, is relator Chuan C. Chen’s appeal of

a declaratory judgment action dismissed under Rule 91a that involved issues unrelated to the

proceeding in Red River County. The Red River County proceedings are unrelated to the appeal

of the Dallas County orders and, therefore, are not interfering with this Court’s jurisdiction over

the appeal pending in 05-18-00613-CV.

       Because the petition is directed toward a district court outside of this Court’s district, and

issuing a writ of mandamus, writ of prohibition, or writ of injunction is not necessary to enforce

                                                –2–
this court’s jurisdiction in 05-18-00613-CV, we have no power to issue a writ in this original

proceeding. Accordingly, we dismiss this proceeding.




                                                /Jason Boatright/
                                                JASON BOATRIGHT
                                                JUSTICE




180929F.P05




                                             –3–